Citation Nr: 0205653	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  95-28 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for postoperative fusion, 
left shoulder joint, minor extremity, with muscle atrophy, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1965 to September 
1969.  This matter was last before the Board of Veterans' 
Appeals (Board) in June 1999, on appeal from a rating 
decision of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (the RO).   

Upon its last review, the Board denied the appellant's claims 
for service connection of a low back disability and a 
psychiatric disorder.  The Board also granted the appellant 
an earlier effective date for service connection for 
tinnitus, but denied the earlier effective date claim with 
regard to service connection for a cervical sprain.  An 
increased rating for a disability characterized as scars of 
the posterior iliac region was also denied.  

In its decision, the Board also remanded the appellant's 
claim of an increased rating for a left shoulder disability.  
Having reviewed the evidence generated as a result of the 
June 1999 remand, as well as all other evidence of record, 
the Board is of the opinion that this matter is ready for 
appellate review.    

The Board further observed in June 1999 that during a 
personal hearing in December 1998, the appellant had 
expressed a desire to pursue an attempt to reopen a 
previously denied claim of service connection for a heart 
disability.  The record reflects that by rating decision 
dated in April 2000, it was determined that the appellant had 
not submitted new and material evidence that was sufficient 
to reopen his previously denied claim.  Because the appellant 
has not filed a notice of disagreement as to the rating 
decision, the denial of this claim is not before the Board 
for appellant review.  See 38 U.S.C.A. § 7105(a).

In correspondence dated in July 1999, the appellant alluded 
to a claim of entitlement to service connection for a 
cervical disorder.  As is noted above, the benefit sought was 
denied the previous month by the Board.  Should the appellant 
desire to reopen the claim, he is advised to contact the RO.  
FINDING OF FACT

The appellant's left (minor) shoulder disability is 
characterized by loss of range of motion, pain, and atrophy, 
without evidence of nonunion (false flail joint) or loss of 
head (flail shoulder) of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a left 
shoulder disability have not been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.31, 4.71, Plate I, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his left shoulder disorder is more 
severe than is contemplated by the currently assigned rating.

The appellant's claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

Preliminary Matter:  The Duty to Assist and Advise

The Veterans Claims Assistance Act of 2000 ("VCAA") was 
recently enacted, and provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp 2001).  Regulations have been implemented 
in support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The Board has considered the evidence of record in light of 
the VCAA and previously existing law, and is of the opinion 
that this matter is ready for appellate review.  First, prior 
to the enactment of the VCAA, it was well-settled law that in 
order to trigger VA's obligation to assist in the development 
of an increased rating claim, a claimant would only need 
submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see 
also Jones v. Brown, 7 Vet. App. 134 (1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, __ (2000) (to be codified 
at 38 U.S.C.A. § 5103A).

The appellant has had numerous VA medical examinations 
towards ascertaining the severity of his left shoulder 
disorder, and there is no evidence to suggest that further 
medical inquiry would avail the appellant or assist the Board 
in the resolution of this matter.  In particular, although 
the most recent VA medical examination appears not to have 
been conducted with a review of the appellant's VA claims 
folder, records of the appellant's various left shoulder 
surgeries have been associated with the claims folder, and 
reveal that at the time of the most recent examination, the 
appellant provided the examiner with a largely accurate 
medical history.  

Moreover, as will be discussed below, in order for the 
appellant to receive a higher disability rating than 
currently assigned, the evidence would have to approximate 
findings consistent with specific symptomatology:  loss of 
head of the humerus (flail shoulder) or nonunion of the 
humerus (false flail joint).  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  The appellant has not 
reported, and the evidence does not show either 
manifestation.  In this circumstance, further medical inquiry 
is not warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (in increased rating case, Board's reliance upon 
medical examination conducted without clear indication of 
review of claims folder affirmed, because disorder shown to 
be asymptomatic at the time of the examination). 

Further, the appellant reported in December 1998 that he had 
received VA treatment or examinations by VA medical 
facilities within the previous year.  However, in July 2001, 
the Philadelphia, Pennsylvania VA Medical Center reported it 
had no further medical records available relative to the 
appellant.  The VA Medical Center in Wilkes Barre, 
Pennsylvania also forwarded a copy of the appellant's 
appointment listing, reflecting no appointments were 
conducted for orthopedic treatment since June 1997, prior to 
the Board's remand.   

Finally, through numerous statements of the case and rating 
decisions, the appellant has been continually advised of the 
evidence that would be helpful in substantiating his claim.  
In these circumstances, the Board is of the opinion that 
further development of this matter is unnecessary, as it 
would only serve to delay the claim to the appellant's 
detriment, and would only impose unnecessary burdens on VA 
and the Board.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).     


The Merits of the Appeal

The appellant's left shoulder is his minor appendage.  38 
C.F.R. § 4.69.  The disability is evaluated as 40 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  His 
disorder is characterized as involving fibrous union of the 
non-dominant humerus.  Under this provision, nonunion (false 
flail joint) warrants a 50 percent rating, and loss of head 
of the humerus (flail shoulder) warrants a 70 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5202.  [By "flail joint" 
is meant "one showing abnormal mobility."  Dorland's 
Illustrated Medical Dictionary, 870 (28th ed. 1994). 

While it is beyond question that the appellant's left 
shoulder disability is characterized by significant loss of 
range of motion, pain and atrophy, the appellant has not 
alleged, and the evidence does not show symptoms 
approximating abnormal mobility that would warrant the 
assignment of a higher disability rating.  

The appellant underwent a VA orthopedic examination on 
February 8 and 9, 1995.  On the first day, loss of muscle 
mass in the anterior and posterior aspect of the left 
shoulder was noted, with the anterior aspect have much more 
loss.  Flexion and abduction of the left arm was limited to 
90 degrees.  On the following day of the examination, the 
appellant complained of chronic pain of the left shoulder.  
Upon clinical examination, there was noted severe angulation 
and "massive" atrophy, and a complete loss of motion was 
noted.  The examiner opined that the appellant's shoulder was 
of "no use," and that it was "frozen totally."  

A February 1995 VA radiology study detected the presence of 
orthopedic screws through the left shoulder with marked 
degenerative arthritic changes and fusion of the shoulder 
joint.  Elevation of the clavicle and degenerative spurring 
was also noted superiorly.  

Although "frozen shoulder" was diagnosed in February 1995, 
such was not consistently found.  During a December 1995 VA 
orthopedic examination, the appellant was noted to have left 
shoulder extension to 50 degrees and abduction to 25 degrees.  
While "very limited" rotation of the shoulder was elicited, 
the appellant was not then diagnosed to have a frozen 
shoulder or was the disability characterized by abnormal 
movement constituting flail joint.   

Controlled, albeit limited movement was again noted during a 
VA orthopedic examination in January 1996.  It was noted that 
the appellant had undergone five operations of his left 
shoulder.  He reiterated that he had constant left shoulder 
pain, and that it and left shoulder function had worsened.  
Upon clinical examination, pain was noted upon any left 
shoulder movement and its function was noted to be severely 
reduced secondary to pain and weakness.  Left shoulder 
flexion was to 45 degrees, extension was to zero degrees, 
external rotation was to 20 degrees, internal rotation was to 
20 degrees.  His left shoulder was noted to have "no 
functional use."  An examiner commented that approximately 
70 percent of the appellant's left shoulder mass was missing.

In a March 1996 note, Robert Kaplan, M.D., opined that there 
did not appear to be any nonunion of the appellant's left 
shoulder joint, other than an apparent possible separation of 
the acromion process of the left shoulder, and that 
radiographic findings apparently indicated a fusion of the 
acromion process with that of the humerus.  The physician 
observed that this would restrict the movement of the 
appellant's upper arm if done by surgical procedure.  Dr. 
Kaplan further stated that the February 1996 examiner's note 
indicating the loss of 70 percent of left shoulder mass was 
unbelievable because such a loss would result in the 
appellant not having any functional use of his left shoulder.  
He added that no significant bony degeneration was noted of 
the appellant's shoulder.  

During an April 1997 VA examination, the appellant reiterated 
prior accounts of his left shoulder symptoms before the same 
VA physician who conducted the January 1996 examination.  
Upon clinical examination, severe atrophy of the left 
shoulder was noted, with approximately 70 percent loss of 
muscle mass.  The appellant demonstrated left shoulder 
flexion to 40 degrees, extension to zero degrees, external 
rotation to 30 degrees, internatal rotation to 20 degrees, 
and abduction to 20 degrees.  The examiner commented that 
left shoulder mobility, stability, and strength had decreased 
since the January 1996 examination.  Again, however, frozen 
shoulder or abnormal movement was not diagnosed.    

The remainder of the developed evidence continually 
demonstrates that the appellant has limited, but not 
uncontrolled movement of his left shoulder.  In a December 
1998 personal hearing, the appellant testified in substance 
that his left shoulder symptoms had worsened since an 
accident the previous year.  He stated that he had lost range 
of motion capability in the accident, and that a physician 
informed him that he could only lift items weighing from 8 to 
10 pounds.  During the hearing, the appellant demonstrated 
that he could lift his left arm less than 45 degrees.

In January 2000, treatment notes generated by L.J. Nork, 
D.C., were received.  In substance, Dr. Nork's records 
reflect periodic treatment for various orthopedic symptoms 
from April 1981 to December 1990.  In his forwarding letter, 
Dr. Nork reported that he had not treated the appellant since 
December 1990.

In August 2001, the appellant underwent a VA examination.  
The appellant reiterated previous accounts of his left 
shoulder symptoms, including constant pain, and an inability 
to carry more than five pounds.  He stated the pain would 
worsen in cold or damp weather and on overuse of the 
shoulder.  While the appellant reported experiencing morning 
stiffness of the left shoulder, he added that it took about 
30 minutes in the morning for his left shoulder to "loosen 
up" from its stiffness.  He reported no episodes of "give-
way" or locking, but reported excessive fatigability and 
lack of endurance.  

Upon clinical examination, the appellant was noted to have 
left shoulder range of motion of forward flexion to 50 
degrees, abduction to 35 degrees with pain, external rotation 
to five degrees, and internal rotation to 10 degrees.  Pain 
was noted on all movements.  Radiographic examination 
revealed three metallic screws in his left shoulder.  The 
diagnostic impression was that of a fusion of the left 
shoulder with postoperative changes.  

Thus, the appellant's December 1998 hearing testimony, and 
August 2001 clinical findings are all consistent with 
previous reports in that they reflect no report of abnormal 
movement that would warrant the assignment of a rating 
greater than the current 40 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. § 4.40 and § 
4.45. Section 4.40 of the Code of Federal Regulations 
provides, in pertinent part, that it is "essential that the 
examination on which ratings are based" adequately portray 
the "functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled."  Sections 4.45 of the Code of Federal 
Regulations provides that to determine the factors causing 
disability of the joints inquiry must be directed toward, 
inter alia, "[p]ain on movement." 38 C.F.R. § 4.45(f). Thus, 
pain on use is as important in rating a disability as is 
limitation of motion, since "functional loss caused by either 
factor should be compensated at the same rate.  Hence, under 
the regulations, the functional loss due to pain is to be 
rated at the same level as the functional loss where flexion 
is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991)

In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. 

The provisions of 38 C.F.R. § 4.40 and 4.45 do not avail the 
appellant of a higher rating.  While the appellant's left 
shoulder functioning is undoubtedly significantly impaired by 
pain and the other factors as are stated in the cited 
regulations, the currently assigned 40 percent rating clearly 
contemplates such symptoms - absent uncontrolled movement due 
to the factors stated, (i.e., false flail joint or flail 
shoulder), further consideration of the stated factors is not 
warranted.  As noted, the appellant has not reported, and the 
evidence does not show such uncontrolled movement.

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Code. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  
Examination of the scheduler provisions applicable to rating 
disabilities of the shoulder and arm reveal no other 
potentially applicable diagnostic codes which would result in 
a rating greater than 40 percent for the non-dominant 
appendage.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5201, 5203.  

Based on a review of the current evidence of record, the 
Board finds that the issue of extraschedular entitlement for 
the left shoulder disability under § 3.321(b)(1) has not been 
raised by the record.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1993).  Consequently, the issue of entitlement to 
an extraschedular disability rating is not before the Board 
at this time.  See Floyd v. Brown, 5 Vet. App. 88, 95 (1996) 
and VAOGCPREC 6-96.  If the appellant wishes to raise this 
issue he must do so specifically with the RO. In any event, 
the issue of entitlement to an extraschedular rating is not 
before the Board at this time.



ORDER

An increased rating for the left shoulder disability is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

